Citation Nr: 0307247	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for Hansen's Disease with right shoulder biopsy site area of 
numbness pursuant to the provisions of 38 C.F.R. § 3.951 
(2002).

2.  Whether the RO committed clear and unmistakable error 
(CUE) in the May 1968 and April 1969 rating decisions.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had active military service from August 23, 1962 
to November 30, 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Oakland 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2001 the Board remanded the case to the RO for 
further development.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the August 2001 decision the Board remanded the issue of 
restoration of a 100 percent evaluation for Hansen's Disease 
with right shoulder biopsy site area of numbness pursuant to 
the provisions of 38 C.F.R. § 3.951.  The Board noted that 
the veteran's representative had raised the claim that CUE 
had been committed in the May 1968 rating decision, which had 
reduced the veteran's disability rating from 100 percent to 
noncompensable, and the April 1969 rating determinations, 
which restored the 100 percent disability rating effective 
February 26, 1969.  




The Board determined that the issue of whether the RO 
committed CUE in the May 1968 and April 1969 rating 
decisions, and any decisions thereafter was inextricably 
intertwined with the present issue of entitlement to 
restoration of a 100 percent evaluation for Hansen's disease 
with right shoulder biopsy site area of numbness pursuant to 
the provisions of 38 C.F.R. § 3.951.  

The Board instructed the RO to adjudicate these issues.  The 
Board also instructed the RO to issue a Statement of the Case 
on these issues if action taken as to the CUE issues were 
adverse to the veteran and he filed a timely Notice of 
Disagreement.  

In an August 2002 rating decision the RO denied the claim of 
CUE in the May 1968 and April 1969 rating decisions.  In 
March 2003 the veteran's representative specifically filed a 
Notice of Disagreement on the denial of the claim of CUE in 
the May 1968 and April 1969 rating decisions.  

The RO has not issued the veteran a Statement of the Case on 
these issues as set forth in the August 2001 remand decision.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  

When a Notice of Disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
Statement of the Case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the Notice of Disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2002) (emphasis added).  

The claim of CUE in the May 1968 and April 1969 rating 
decisions remains inextricably intertwined with the issue of 
restoration of a 100 percent evaluation for Hansen's Disease 
with right shoulder biopsy site area of numbness pursuant to 
the provisions of 38 C.F.R. § 3.951.  It is therefore again 
deferred pending completion of the development requested 
herein.  


In the August 2001 remand decision the Board also requested 
the RO to consider the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

The Board requested the RO to comply with the notice and duty 
to assist provisions contained in that law with respect to 
the issue of restoration of a 100 percent evaluation for 
Hansen's Disease with right shoulder biopsy site area of 
numbness pursuant to the provisions of 38 C.F.R. § 3.951.  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) (2002).

In this case, the RO did not issue a development letter on 
the issue of restoration of a 100 percent evaluation for 
Hansen's Disease with right shoulder biopsy site area of 
numbness pursuant to the provisions of 38 C.F.R. § 3.951 
consistent with the notice requirements of the VCAA.  

Because the RO has not yet complied with the August 2001 
development instructions, a remand for compliance is 
necessary.  The RO is advised that where the remand orders of 
the Board or the CAVC are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the veteran a 
developmental letter consistent with the 
notice requirements of the VCAA as 
clarified by Quartuccio, supra, referable 
to the issue of restoration of a 100 
percent evaluation for Hansen's Disease 
with right shoulder biopsy site area of 
numbness pursuant to the provisions of 38 
C.F.R. § 3.951.  

3.  The RO should then conduct any 
necessary development brought about by 
the veteran's response and issue a 
supplemental statement of the case, if 
necessary.

4.  The RO must issue the veteran a 
Statement of the Case on the issues of 
CUE in the May 1968 and April 1969 rating 
decisions.  The veteran should be advised 
of the need to file a Substantive Appeal 
if he wishes appellate review.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475, is 
completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by the 
RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


